DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven B. Chang on 06/27/2022. In the examiner’s amendment claims 2, 19 and 26 have been canceled to correct a dependency order issue. New claims 29, 30 and 31 have been added using the same claimed limitations of the above canceled claims.
Claim 29. (New) The video processing method according to claim 3, wherein the generating a shortened video comprises: determining a position of each image frame of the shortened video images in an original video time axis; determining positions of original subtitles corresponding to each compressed subtitle in the original video time axis; and synchronizing a playing progress of the shortened video images with that of the compressed subtitles according to the original video time axis, to generate the shortened video.
Claim 30. (New) The video processing apparatus according to claim 20, wherein generating a shortened video comprises: determining a position of each image frame of the shortened video images in an original video time axis; determining positions of original subtitles corresponding to each compressed subtitle in the original video time axis; and synchronizing a playing progress of the shortened video images with that of the compressed subtitles according to the original video time axis, to generate the shortened video.
Claim 31. (New) The non-transitory computer-readable storage medium according to claim 27, wherein generating a shortened video comprises: determining a position of each image frame of the shortened video images in an original video time axis; determining positions of original subtitles corresponding to each compressed subtitle in the original video time axis; and synchronizing a playing progress of the shortened video images with that of the compressed subtitles according to the original video time axis, to generate the shortened video.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6/27/2022
/JOSE M. MESA/
Examiner
Art Unit 2484


/THAI Q TRAN/           Supervisory Patent Examiner, Art Unit 2484